Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 1-20 are allowed.  The associated PTOL-413/413B is fully incorporated herein.
	The claims are directed to novel and non-obvious methods, systems and non-transitory computer-readable mediums for authentication a user action which requires the media sample includes a portion that is designated as critical, and wherein a portion is critical if it is 10designated to be used as a unique identifier of the entity, in combination with the recited a hash function; a hardware processor communicatively coupled to the memory and configured to: receive a login sample, the login sample comprising a media sample 15for determining whether a user is the entity it purports to be; decompose the login sample into a first and second layer, wherein: the first layer comprises a first separable code element of the login sample; and the second layer comprises a second separable code element of 20the login sample; decompose the verification media sample into a first and second layer, wherein: the first layer comprises a first separable code element of the verification media sample; and 25the second layer comprises a second separable code element of the verification media sample; determine that the first layer of the login sample does not match the first layer of the verification media sample, that the second layer of the login sample does not match the second layer of the verification media sample, or 30both; receive an indication designating a portion of the login sample as critical; 52229301ATTORNEY DOCKET NO.PATENT APPLICATION 015444.1682 (P10389-US) 20 extract a first and second critical portion from the first and second layers, respectively, the first and second critical portions comprising information associated with the portion of the login sample designated as critical; 5apply the hash function to the first critical portion to generate a first login hash value; apply the hash function to the second critical portion to generate a second login hash value; retrieve, from a block in a blockchain ledger: 10a first ledger hash value associated with the first layer of the verification media sample; a second ledger hash values associated with the second layer of the verification media sample; determine that the first login hash does not match the first ledger hash, 15the second login hash does not match the ledger hash, or both; flag the user as not the entity it purports to be.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435